Citation Nr: 0103436	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  99-18 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to as disability evaluation in excess of 50 
percent for schizophrenia, undifferentiated type. 

2.  Entitlement to a total and permanent rating due to 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to December 
1968.     

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1999 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO) which assigned a 50 percent evaluation 
to the service-connected schizophrenia and denied the claim 
for a total rating based upon individual unemployability due 
to service-connected disabilities.  


FINDING OF FACT

The veteran's schizophrenia, undifferentiated type, is 
principally manifested by total occupational impairment due 
severely impaired concentration and cognition, limited 
attention span, and persistent delusion thinking and auditory 
hallucinations; moderate to considerable social impairment; 
mild depression; sleep difficulties; and continuous use of 
medications.  


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent disability evaluation for 
schizophrenia, undifferentiated type, have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9204 (2000).

2.  In light of the assignment of a 100 percent disability 
rating for schizophrenia, the veteran's claim of entitlement 
to a total rating based on individual unemployability due to 
service-connected disabilities is dismissed as moot.  
VAOPGCPREC 6-99 (June 9, 1999). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran is seeking entitlement to a disability evaluation 
in excess of the currently assigned 50 percent for his 
service-connected schizophrenia and entitlement to a total 
rating due to individual unemployability due to service-
connected disabilities.  In the interest of clarity, the 
Board will first discuss the pertinent law and regulations 
and the factual background.  The Board will then analyze the 
issues on appeal.   

Pertinent Law and Regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2000). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

Disability ratings - schizophrenia

Schizophrenia is rated by applying the criteria in 38 C.F.R. 
§ 4.130, Diagnostic Code 9204 (2000).  The Board observes in 
passing that the regulations pertaining to mental disorders 
were revised effective November 7, 1996.  See 61 Fed. Reg. 
52700 (Oct. 8, 1996).  Since the veteran's claim was not 
filed until March 1999, only the current regulations may be 
applied.  Cf. Karnas v. Derwinski, 1 Vet. App. 308 (1991).   

The provisions of Diagnostic Code 9204, schizophrenia, read 
as follows:

100%  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation  or own name.  

70%  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

50%  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.  

30%  Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).

10%  Occupational and social impairment 
due to mild or transient symptoms that 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or 
symptoms controlled by continuous 
medication.

0%  A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational or social functioning or to 
require continuous medication.

38 C.F.R. § 4.130, Diagnostic Code 9204 (2000).  

The Court has held that Global Assessment of Functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p. 32).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communications (e.g. 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood (e.g. depressed 
man avoids friends, neglects family, and is unable to work).   


Total ratings based on individual unemployability

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2000).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation." 38 C.F.R. §§ 3.340(a)(1), 
4.15 (2000).  "Marginal employment shall not be considered 
substantially gainful employment."  38 C.F.R. § 4.16(a). 
"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2000).

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16(a) (2000).  

Duty to assist/standard of review

The Veterans Claims Assistance Act of 2000 provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The law 
further provides that VA may defer providing assistance 
pending the submission by the claimant of essential 
information missing from the application.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, __ (2000) [to be codified at 38 U.S.C.A. 
§ 5103A].   

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
responsibility to assess the credibility and the probative 
value of proffered evidence of record in its whole.  See, 
e.g. Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); 
Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 161 (1993).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.  The Board observes in passing that the benefit of the 
doubt rule articulated above has not been substantially 
altered by the Veterans Claims Assistance Act of 2000.

Factual Background

In an October 1995 employment separation report, the human 
resources manager for the veteran's employer, L.A. 
Corporation, indicated that the veteran was employed from 
April 14, 1980 to March 31, 1995.  The manager stated that 
the veteran's separation date was October 2, 1995 and the 
reason for the separation was that the veteran was unable to 
return from medical leave of absence after 180 days. 

An April 1996 VA examination report reflects a diagnosis of 
paranoid schizophrenia, chronic.  It was noted that the 
veteran's GAF score for the past year was 40 and his current 
GAF score was 31.  The examiner indicated that the veteran 
had been unemployed since 1995.  The examiner noted that the 
veteran's unemployment was precipitated by another relapse 
involving auditory hallucinations and paranoid delusions.  It 
was noted that the veteran had been working as an electronic 
technician.  The examiner indicated that the veteran felt 
anxious and tense and he was unable to cope because of 
difficulties in concentration.  The veteran reported that he 
still heard voices and he seemed to have various obsessive 
compulsive rituals like checking doors, lights, etc.  The 
examiner indicated that the veteran felt that he was unable 
to cope with any employment at the moment and the examiner 
concurred with that perception.   

In April 1999, the veteran filed an application for increased 
compensation based on unemployability.  He stated that his 
chronic paranoid schizophrenia prevented him from securing or 
following any substantially gainful occupation.  His last 
date of full-time employment was April 1995; his occupation 
at that time was an electronic technician.  He reported that 
he worked as an electronic electrician from April 1990 to 
April 1995.  The veteran reported that he had a high school 
diploma and he had two years of college education.  The 
veteran stated that his psychosis had worsened in April 1995 
and his job granted him a medical leave without pay.  The 
veteran indicated that he did not recover from this 
exacerbation and he was fired from his job since he was too 
sick to return to work after six months.  

An April 1999 VA examination report indicates that the 
veteran reported that he had been having auditory 
hallucinations since 1968.  He stated that it sounds like a 
man, a woman and children; he heard the voices of children 
when his finger touched his leg.  He has had paranoia for 
about 30 years.  The veteran reported that when he watches 
the news on television, it seems like the newscasters are 
communicating with him; he has had this for about 10 years.  
He denies other psychotic symptoms.  The veteran described 
his mood as being depressed for 30 years.  He stated that he 
had a problem sleeping practically every night.  

The veteran stated that there have been major changes in his 
daily activities since he developed his mental condition; he 
was spending more time in bed and alone, he had decreased 
driving, did not read or use his computer as much as before, 
and he took several daily naps.  He reported that he did not 
call or visit friends, participate in church activities, or 
have guests in his house.  He stated that he does not have 
house guests, because he was afraid that they will steal.  He 
called his mother about every day and sometimes, he visited 
his mother and brother.  

The veteran stated that he was psychiatrically hospitalized 
three times, in 1980, 1982, and 1988.  He has had outpatient 
mental health treatment since 1969.  He currently saw a 
psychiatrist at the VA once per month.  He was currently 
taking Stelazine and Artane.  The veteran indicated that the 
mental health treatment and/or medication kept "the voices 
to where they are controllable, but I still have them."  The 
veteran reported that he has been married for about 21 years; 
he had no children.  The veteran reported that he last worked 
four years ago. 

Mental health examination revealed that the veteran was alert 
and cooperative.  He was of average grooming and hygiene.  
The veteran did not have any bizarre posturing, gait, or 
mannerisms.  He appeared mildly depressed, and his affect was 
flat.  The veteran denied suicidal or homicidal ideations or 
intent.  Speech was fluent without pressure or retardation.  
There was no looseness of associations, tangentiality, or 
circumstantiality.  The veteran denied that he was having 
hallucinations, delusions, Schneiderian symptoms or other 
psychotic symptoms.  The veteran did have loss of train of 
thought numerous times during the evaluation.  Recent and 
remote memory were intact.  Immediate recall was mildly 
impaired.  Judgment and insight were fair to good.  There was 
no impairment of thought process or communication.  There was 
no inappropriate behavior or obsessive or ritualistic 
behavior noted during the evaluation.  The rate and flow of 
speech were not irrelevant, illogical, or obscure in their 
speech patterns.

The Axis I diagnosis was chronic paranoid schizophrenia with 
depression.  His GAF score was 62.  The examiner indicated 
that the veteran was capable of managing his benefit payments 
in his own best interest.  It was noted that for the past 12 
months, the veteran was unemployed.  The VA examiner 
indicated that the claims folder was not available for 
review.  

In an April 1999 statement, Dr. C.B., the veteran's treating 
psychiatrist at the outpatient clinic, stated that he has 
treated the veteran as an outpatient since 1992 for regular 
monthly visits.  Dr. C.B. stated that the veteran was able to 
work in the early 1990's doing electronics repair.  In 
approximately 1994 or 1995, the veteran's psychosis worsened 
and only vigorous increase of his outpatient medication 
prevented hospitalization.  Dr. C.B. indicated that the 
veteran never fully recovered from this exacerbation, and 
after taking a leave of absence from his job, he never was 
able to return despite his strong motivation to do so.  Dr. 
C.B. stated that the veteran required unusually high doses of 
medication to control delusional thinking and auditory 
hallucinations, and when the dose was reduced, the veteran's 
psychotic symptoms promptly returned.  Dr. C.B. indicated 
that the veteran's residual impairment manifested as severely 
impaired concentration and limited attention span.  Dr. C.B. 
considered the veteran to be unemployable but competent for 
pay purposes.

Dr. C.B. noted that in 1997, a benign brain tumor (acoustic 
neuroma) was diagnosed and surgically removed from the 
veteran.  Dr. C.B. stated that the veteran's functioning 
after the removal of the tumor did not improve and it was 
clear that the veteran's current impairment was due to his 
schizophrenia.  

In a September 1999 statement, Dr. C.B. stated that the 
veteran's service connected psychiatric illness rendered him 
unemployable.  Dr. C.B. stated that he strongly valued work 
and encouraged his schizophrenic patients to maximize their 
potential by working if at all possible and he was convinced 
that the veteran has been motivated to resume work over the 
past 4 and 1/2 years, not only because he needed the income 
but also because of the deterioration in his marriage which 
has occurred because his wife was working and he was not.  
Dr. C.B. stated that the veteran's schizophrenic illness went 
back more than 30 years.  He indicated that the course of 
schizophrenia was variable; a lucky minority of cases 
recover, but most become chronically ill, and many of this 
latter group progress to more serious impairment over time.  
Dr. C.B. noted that the veteran fit in the last category.  
Dr. C.B. stated that although socially impaired and never 
free of background auditory hallucinations, the veteran was 
able to work at a technical job for about 15 years until 
1995.  At that time, despite his remaining on high doses of 
antipsychotic medication (Stelazine 30 milligrams daily), he 
relapsed into acute psychotic thinking and had to take a 
leave of absence from his employment.

Dr. C.B. indicated that the veteran's overt psychotic 
symptoms remitted when the Stelazine was raised to the 
unusually high dose of 50 milligrams.  Dr. C.B. indicated 
that the veteran's ability to concentrate never did return to 
pre-relapse levels, despite various attempts over the years 
to adjust his medication.  Dr. C.B. noted that the lower 
doses of Stelazine and a trial of risperidone each 
immediately led to more symptoms.  Dr. C.B. indicated that 
the veteran continued to hear auditory hallucinations 
frequently throughout the day; the voices typically they say 
things such as "We should kill him" or "He should die", 
with the veteran understanding that they refer to him as the 
one to be killed.  Dr. C.B. stated that he was usually able 
to relegate these to the background rather than reacting to 
them emotionally, but they do distract him.  Dr. C.B. stated 
that the veteran's most important deficits were the 
impairments in cognition and concentration.  Dr. C.B. stated 
that the veteran could not read even for recreational 
purposes for more than 30 to 40 minutes without completely 
losing his train of thought and needing to rest.  The veteran 
also reported that if he watched a 30 minute television 
program, he often realized when it is over that he has no 
memory of what he had just seen.  Dr. C.B. stated that 
clearly, this degree of deficit was not compatible with 
competitive employment.  Dr. C.B. was convinced that despite 
the veteran's motivation to work, his worsening of his 
chronic schizophrenia since 1995 rendered him completely and 
permanently unemployable. 

In an September 1999 evaluation form, Dr. C.B. stated that 
the veteran's had considerable impairment in his ability to 
relate to other people.  The veteran had mild deterioration 
of personal habits and considerable limitation in his ability 
to understand, carry out or remember instructions.  The 
veteran's medication caused mild sedation.  The Axis I 
diagnosis was chronic schizophrenia, undifferentiated type.  
The veteran's GAF score was 55.  Dr. C.B. indicated that the 
veteran had moderate social impairment and was unable to 
work.  Dr. C.B. stated that the veteran was permanently and 
totally disabled despite vigorous treatment and it was very 
unlikely that the veteran's symptoms would improve.  Dr. C.B. 
stated that the veteran would definitely not be able to 
reestablish himself in a substantially gainful occupation 
despite being motivated to do so.  Dr. C.B. noted that the 
veteran had severe limitations in the ability to respond to 
customary work pressures, perform complex tasks, or perform 
varied tasks.   

At a hearing before the Board in February 2000, the veteran 
stated that he was not currently working.  [Hearing 
Transcript, page 4].  The veteran stated that his worse 
symptoms due to the schizophrenia were his hallucinations.  
[page 8].  He stated that his medication controlled the 
hallucinations.  [page 8].  The veteran's spouse stated that 
she has worked in the nursing field since 1974 and has been 
practicing as a psychiatric mental health nurse for at least 
20 years.  [page 3].  She stated that in 1995, the veteran 
had a psychiatric break.  [page 4].  The veteran's spouse 
stated that the veteran was last hospitalized in 1988.  [page 
5].  She stated that he has had psychiatric breaks since then 
but she treated the veteran at home with constant monitoring 
by the veteran's psychiatrist.  [page 6]. 

Analysis

 Entitlement to a disability evaluation in excess of 50 
percent for schizophrenia

Initial matters

Initially, the Board concludes that there is no indication 
that there are additional records that have not been obtained 
and which would be pertinent to the present claim.  The 
veteran and his accredited representative have been accorded 
the opportunity to present evidence and argument in support 
of the claim.

The RO notified the veteran of the evidence that was 
necessary to substantiate the veteran's claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, __ (2000) (to be codified at 38 U.S.C.A. 
§ 5103A).  
	
In the April 1999 Statement of the Case, the RO clearly 
notified the veteran of the symptomatology that was needed to 
be shown for a higher disability to be awarded.  The Board 
notes that the veteran was afforded a VA psychiatric 
examination in April 1999.  Thus, Board finds that the RO 
made all reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  For 
the reasons discussed above, the Board finds that no 
reasonable possibility exists that any other assistance would 
aid in substantiating the claims and the RO met its duty to 
assist the veteran.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) [to be 
codified at 38 U.S.C.A. § 5103A].   No further development is 
required in order to comply with VA's duty to assist. 

Discussion

The RO assigned a 50 percent evaluation to the veteran's 
service-connected schizophrenia under the provisions of 
Diagnostic Code 9204 [schizophrenia, undifferentiated type].      

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).  

The Board finds that the veteran's service-connected 
schizophrenia, undifferentiated type, is most consistent with 
the application of Diagnostic Code 9204, and that diagnostic 
code is the most appropriate.  The veteran's symptoms and 
diagnosis are consistent with the rating criteria found in 
Diagnostic Code 9204.  

In applying the law the existing facts, the Board finds that 
the probative and persuasive evidence of record supports the 
assignment of a 100 percent rating for the schizophrenia, 
undifferentiated type, under Diagnostic Code 9204.  

The probative and persuasive medical evidence establishes 
that the veteran has total occupational impairment due 
persistent hallucinations and delusions and severe impairment 
in concentration and cognitive functioning which are symptoms 
of the schizophrenia.  The evidence of record shows that the 
veteran was able to work full-time as an electronic 
technician until April 1995.  At that time, the veteran's 
schizophrenia worsened and he went on medical leave of 
absence for six months until October 1995.  The evidence of 
record shows that the veteran was unable to return to work 
because he never fully recovered from the exacerbation.  The 
medical evidence shows that the veteran's ability to 
concentrate never returned to the pre-lapse levels.  

The Board places great weight of probative value on 
statements dated in April 1999 and September 1999 in which 
Dr. C.B., the veteran's treating psychiatrist at the VA, 
stated that in approximately 1994 or 1995, the veteran's 
psychosis worsened and only vigorous increase in his 
outpatient medication prevented hospitalization.  Dr. C.B. 
indicated that the veteran never fully recovered from this 
exacerbation and he was not able to return to work despite 
his strong motivation to do so.  Dr. C.B. stated that the 
veteran required unusually high doses of medication to 
control delusional thinking and auditory hallucinations and 
when the dosage was reduced, the veteran's psychotic symptoms 
promptly returned.  Dr. C.B. noted that the veteran continued 
to hear auditory hallucinations frequently through the day.  
Dr. C.B. indicated that the veteran's degree of impairment in 
concentration and cognition was not compatible with 
competitive employment and the veteran's residual impairment 
manifested as severely impaired concentration and limited 
attention span.  Dr. C.B. concluded that the veteran was 
completely and permanently unemployable.  Dr. C.B. also 
stated that the veteran had the type of schizophrenia that 
progressed to more serious impairment over time.    

The Board finds that the medical opinions by Dr. C.B. to have 
great evidentiary weight.  Dr. C.B., as a psychiatrist, has 
special knowledge in the field of psychiatry and is competent 
to render a medical opinion as to the degree of severity of 
the veteran's schizophrenia and whether the schizophrenia 
renders the veteran unemployable.  The Court has held that 
factors for consideration in assessing the medical competence 
to render an opinion as to medical causation include specific 
expertise in the relevant specialty and actual participation 
in the treatment.  See Black v. Brown, 10 Vet. App. 279 
(1997).  The record shows that Dr. C.B. treated the veteran 
before and after the exacerbation in 1995, and he is familiar 
with the veteran's medical history.  The Board also notes 
that the VA treatment records support Dr. C.B.'s statements 
and conclusions.  Thus, the Board finds the opinion by Dr. 
C.B. to have great evidentiary weight.

The Board also points out that the April 1996 VA examination 
findings support Dr. C.B.'s conclusion that the veteran had 
total occupational impairment due to the schizophrenia.  The 
April 1996 VA examination report indicates that the veteran's 
unemployment was precipitated by another relapse involving 
auditory hallucinations and paranoid delusions.  The VA 
examiner stated that the veteran was anxious and tense, and 
he heard voices and was unable to cope because of 
difficulties in concentration.  The VA examiner concluded 
that the veteran was unable to cope with any employment at 
that time.  The veteran's GAF score at that time was 31, 
which is indicative of major impairment in areas such as 
work.   

The evidence of record further shows that the veteran's 
spouse is a psychiatric nurse and she helped treat the 
veteran at home, with consultation with the veteran's 
psychiatrist, so that the veteran did not have to be 
hospitalized during the exacerbations of the schizophrenia.  

The Board is of course aware that an April 1999 VA 
examination report indicates that the VA examiner concluded 
that the veteran had a GAF score of 62, which is indicative 
of moderate symptoms.  The Board notes that the assignment of 
an evaluation shall be based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  See 38 C.F.R. 
§ 4.126 (2000).  The April 1999 VA examination report 
indicates that the VA examiner did not review the veteran's 
claims folder or medical records, but obtained the veteran's 
medical history from the veteran himself.  The Board finds 
that the VA examiner's assessment of the veteran was not 
based on all of the evidence of record, but solely on the 
examination findings.  Thus, the Board concludes that the 
findings of the April 1999 VA examination to be of relatively 
little probative value.   

The Board notes that the medical evidence does not establish 
that the veteran has total social impairment due to the 
schizophrenia.  However, the evidence of record establishes 
that the veteran has considerable impairment in his ability 
to relate to others and moderate social impairment.  The 
evidence of record shows that the veteran has been married 
for over 20 years and the schizophrenia has impacted his 
marriage.  The evidence of record shows that the veteran did 
not do any other socializing and did not have any friends.

While the veteran may have not demonstrated all of the 
criteria for a 100 percent disability rating under the 
criteria for rating mental disorders, the Board finds that 
the evidence of record demonstrates a degree of occupational 
and social impairment which "more nearly approximates" the 
criteria for a 100 percent rating rather than a 70 percent 
rating.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 4.7, 
4.21, 4.130, Diagnostic Code 9204 (2000). The evidence of 
record shows that the veteran's primary symptoms of he 
schizophrenia, severe impairment in cognitive functioning and 
persistent hallucinations and delusions, cause total 
occupational impairment.  The Board finds that the 
manifestations of the veteran's disability which support a 
100 percent disability rating to be more significant and have 
a greater impact on the veteran's ability to function 
occupationally and socially than those which do not meet the 
criteria for a 100 percent evaluation.  See 38 C.F.R. § 4.7 
(2000).  Thus, a 100 percent disability evaluation is 
warranted for the schizophrenia under Diagnostic Code 9204.    

In summary, a 100 percent disability evaluation for the 
service-connected schizophrenia, undifferentiated type, is 
warranted, for the reasons and bases described above.  The 
benefit sought on appeal is accordingly granted.  

Entitlement to a total rating based upon individual 
unemployability due to service-connected disability

The veteran was also seeking entitlement to a total rating 
based on individual unemployability due to his only service-
connected disability, schizophrenia.  As discussed above, the 
Board found that a 100 percent disability rating is warranted 
for the schizophrenia.   

In VAOPGCPREC 6-99 (June 9, 1999), VA General Counsel 
determined that if VA has found a veteran to be totally 
disabled as a result of a particular service-connected 
disability or combination of disabilities pursuant to a 
rating schedule, there is no need, and no authority, to 
otherwise rate that veteran totally disabled on any other 
basis.  VA General Counsel went on to state that because both 
a 100 percent disability schedular rating and a total 
disability rating awarded pursuant to 38 C.F.R. § 4.16(a) 
(1999) reflect unemployability, a determination that that 
individual is unemployable as a result of service-connected 
disabilities under 38 C.F.R. § 4.16(a) is unnecessary to 
adequately compensate the individual and is superfluous.  See 
VAOPGCPREC 6-99.  The Board is bound by precedent opinions of 
VA General Counsel.  See 38 U.S.C.A. § 7104(c). 

As discussed in detail above, the Board has found that a 100 
percent schedular evaluation is warranted for the veteran's 
schizophrenia, undifferentiated type.  Thus, pursuant to the 
holding of VA General Counsel in VAOPGCPREC 6-99, 
consideration of a total rating based on unemployability 
under 38 C.F.R. § 4.16(a) is no longer warranted.  The appeal 
as to this issue is dismissed as moot.  See Smith (Irma) v. 
Brown, 10 Vet. App. 330, 334 (1997) [dismissal is the proper 
remedy to employ when an appeal has become moot]. 


ORDER

Entitlement to a 100 percent disability evaluation for 
schizophrenia, undifferentiated type, is granted, subject to 
the regulations governing the payment of monetary awards.   

The issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities is dismissed as moot. 



		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals


 

